Citation Nr: 0017421	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.  

2.  Entitlement to an original rating in excess of 30 percent 
for post-traumatic stress disorder.  

3.  Entitlement to an increased rating for a low back 
disability, classified as lumbosacral strain, currently 
assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active duty from February 1968 to October 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which, in part, 
denied service connection for Meniere's disease; confirmed a 
10 percent evaluation for lumbosacral strain; and granted 
service connection and assigned a 10 percent evaluation for 
post-traumatic stress disorder.  Parenthetically, in a 
February 1999 Substantive Appeal, appellant expressly 
withdrew claims for service connection for peripheral 
neuropathy, rheumatoid arthritis, and loss of taste and a 
skin disorder due to herbicide (Agent Orange) exposure.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204(a), (c) 
(1999).  A May 1999 hearing was held before a hearing officer 
at the RO.  In a September 1999 decision (See September 1999 
Supplemental Statement of the Case), that hearing officer 
assigned a 30 percent evaluation for post-traumatic stress 
disorder, effective February 6, 1997.  It does not appear 
that this appellate issue has been withdrawn from appellate 
status (and in a March 2000 informal hearing presentation, 
appellant's representative indicated that the post-traumatic 
stress disorder rating issue was still in appellate status).  
See also AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the post-
traumatic stress disorder increased rating issue remains in 
appellate status.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the post-traumatic stress 
disorder "increased rating" appellate issue as that 
delineated on the title page of this decision.  

Although other issues may have been raised in written 
statements by appellant, inasmuch as they have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).

Accordingly, the Board construes the issues on appeal as 
those listed on the title page of this decision, and will 
proceed accordingly.


REMAND

After the case was certified to the Board in February 2000, 
the RO in June 2000 faxed the Board a May 2000 written 
statement from appellant, wherein it was requested that his 
claims folders at the Board should be recalled since he was 
"submitting additional evidence that I wish to have 
considered at the regional office."  Consequently, the Board 
is herein remanding the case for that purpose, in order to 
satisfy procedural due process concerns.  As this is a 
procedural due process remand on said appellate issues, a 
well-groundedness determination is not required at this time.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for Meniere's disease.  
The RO should initially determine whether 
this service connection claim is well 
grounded.  If the RO determines that this 
service connection claim is not well 
grounded, the RO should consider 
Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996) and Caluza v. Brown, 
7 Vet. App. 498 (1995).  If the RO 
determines that this service connection 
claim is well grounded, then this issue 
should be adjudicated under appropriate 
statutory and regulatory provisions.

2.  The RO should review any additional 
evidence and readjudicate the issues of 
an original rating in excess of 30 
percent for post-traumatic stress 
disorder and an increased rating in 
excess of 10 percent for a low back 
disability.  

3.  The appellant is notified that during 
the remand process, the appellant and his 
representative may submit any additional 
argument or evidence on the issues that 
is desired.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




